Citation Nr: 0105515	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
PTSD.   


FINDINGS OF FACT

1.  An October 1990 Board decision denied service connection 
for PTSD.

2.  The evidence added to the record since notification of 
the October 1990 Board decision denying service connection 
for PTSD is not wholly cumulative and, when considered in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  


CONCLUSION OF LAW

Evidence added to the record since notification of October 
1990 Board decision, which denied service connection for 
PTSD, is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 7104, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the February 1999 rating decision on appeal, the RO denied 
the claim, characterized as a claim for service connection 
for PTSD, on the grounds that the veteran's reported in-
service stressors were not verified.  However, an October 
1990 Board decision had previously denied an appeal for 
service connection for PTSD.  The February 1999 rating 
decision did not address the question of whether the veteran 
had submitted new and material evidence to reopen the Board's 
prior final denial of service connection for PTSD, but 
instead proceeded to a denial of service connection for PTSD 
on the merits.  The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board must first determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for  PTSD.   

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. § 
5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  Evidence is new when not merely cumulative of 
other evidence in the record, and material when relevant and 
probative of the issue at hand.  Godwin v. Derwinski, 
1 Vet. App. 419 (1990).

The basis for the Board's October 1990 denial of service 
connection for PTSD was the lack of a current diagnosis of 
PTSD.  As the evidence added to the record subsequent to the 
October 1990 Board decision includes a medical diagnosis of 
PTSD, as well as additional lay evidence regarding claimed 
in-service stressors, the Board now finds that evidence added 
to the record which is new is of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for PTSD, so that 
new and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  The Board also finds 
that the veteran has not been prejudiced by the RO's 
adjudication of the claim on the merits without explicitly 
reopening the claim for service connection for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened. 


REMAND

As decided above, the veteran's claim for service connection 
for PTSD has been reopened.  The veteran maintains that he 
has PTSD related to service.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence verifying that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  As the veteran's claim has been 
reopened, VA has obligations with respect to notice and the 
duty to assist the veteran in the development of facts 
pertinent to his claim for service connection for PTSD.

A December 1997 VA medical statement indicated that the 
veteran reported several combat-related stressors during 
service in Vietnam.  That statement indicated a diagnosis of 
PTSD, as revealed by high Mississippi Scale scores for 
combat-related PTSD, and VESI questionnaire scores indicative 
of severe PTSD.  The veteran also has received a diagnosis of 
PTSD during a May 2000 VA mental disorders examination at 
which the veteran reported combat related stressors.  Thus, 
the veteran has provided medical evidence of a current 
diagnosis of PTSD; and through his statements, lay evidence 
of claimed in-service stressors; and medical-nexus evidence 
generally linking his PTSD to his service.  However, the 
alleged stressors associated with the claimed PTSD have not 
been confirmed by credible supporting evidence.  

Under the controlling regulations and governing case law, to 
warrant a grant of service connection for PTSD, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has set out a framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support the diagnosis of post-traumatic stress disorder.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Where the record does not 
reflect "conclusive evidence" that the claimant "engaged 
in combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991), lay assertions, standing alone, can not, as a matter 
of law, provide evidence to establish that a veteran 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Other "credible supporting evidence from 
any source" must be provided to show that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

The veteran's service personnel records show that he served 
in the Army including service in Vietnam.  The veteran's 
service records do not support a finding that the veteran was 
engaged in combat.  His DD 214 form reflects that he was 
awarded the National Defense Service Medal (NDSM), Vietnam 
Service Medal w/ Bronze Star, 1 OS (Overseas) bar, Republic 
of Vietnam Campaign Medal (RVNCM) with device 60, and a 
Marksman badge.  None of these military citations, however, 
indicate combat service.  The DD 214 shows that the veteran 
served as an ammunition storage specialist while in service.  
Service medical records do not indicate that the veteran 
received any injuries due to combat.  Thus, the service 
medical records and other service records do not support a 
finding that he was engaged in actual combat.  The veteran 
has provided his own statements asserting in-service 
stressful experiences.  Credible supporting evidence that any 
claimed service stressors actually occurred, however, have 
not been furnished. 

VA has a duty to assist the appellant in developing facts 
pertinent to the claim, including attempting to obtain 
credible supporting evidence that the stressful events 
alleged as the stressors in service actually occurred; as 
well as obtaining medical evidence to provide a link between 
a diagnosis of PTSD and a verified in-service stressor.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  

In this regard, there is no indication in the claims file 
that the RO has fully complied with requirements necessary 
for efforts to verify any in-service stressors asserted by 
the veteran.  The veteran has asserted that several stressful 
events occurred while serving in Vietnam.  A December 1997 VA 
medical statement noted that the veteran reported that his 
first trauma was experienced in basic training at Fort 
Benning Georgia in June 1966.  The veteran reported that, at 
that time, he was crushed between a truck and a trailer, 
injuring his back.  In December 1966, the veteran was sent to 
Vietnam and was at the Long Bin replacement station for two 
to three weeks.  During that time, there was an attack by 
rocket and mortar fire almost constantly, and the ammunition 
dump was blown up.  The veteran reported that he was with the 
25th Infantry S and T Division in Da Nang when, on January 
17, 1967, his area was hit by rocket and mortar fire.  
Seventeen men were killed in the tent next to him.  He 
reported he knew the men killed, and was hit by shrapnel on 
the cheek.  He reported that this was not an isolated event, 
and there were frequent rocket and mortar hits.  He also 
described an incident of combat before his "R&R" in which 
many men were killed.  The veteran also reported that a good 
friend was accidentally shot in the head by the sergeant of 
the guard.  He reported another episode in which tired troops 
were sent back into the jungle for combat.  He saw many of 
those men return in body bags.  He reported that, when he was 
preparing to go home and no longer had weapons, his group was 
hit by the Viet Cong.

In response to a VA request for stressor information, the 
veteran responded in August 1998.  In his response, he 
indicated that he was wounded in the cheek on January 17, 
1967, but thought his wound was too small to receive a Purple 
Heart, when considering the 17 men who were killed at that 
time.  He did report the wound but it was not treated.  He 
indicated that, at that time, he was assigned to the 4th 
Infantry - 25th Infantry, and was at Dau Tang.  The veteran 
indicated that he had a friend in the 25th Infantry who was 
killed.  The veteran reported that he was in ammunition 
support and stayed at base camp.  He stated that he was 
subject to rocket and mortar attacks several times a week, 
which resulted in casualties.  These attacks began January 
17, 1967 and occurred for months thereafter.  He reported 
that, while with the 4th Infantry and 25th Infantry, during 
convoys (in which he performed duties as a convoy guard) and 
at base camp, he was subjected to sniper attacks in which 
people were injured and counter attacks were conducted.  
These attacks were reported.  

During an August 1998 VA examination, the veteran reported 
stressors including that, nearby, seventeen people belonging 
to grave registration were killed on January 17, 1967, when 
their tent blew up.  Another stressor involved an apparent 
accidental death in which a U.S. sergeant shot one of the 
veteran's friends in the head.  During a later VA examination 
of May 2000, the veteran reported that the name of the friend 
who was shot in the head was Mongus, and that Mongus was 
killed by friendly fire.  
 
The RO has indicated that it has not been able to confirm the 
evidence provided by the veteran regarding his reported 
stressors.  The record does not show, however, that the RO 
has attempted to verify the reported stressors by requesting 
a review by the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) (previously the U. S. Army and Joint 
Services Environmental Support Group (ESG)).  The veteran has 
indicated that he requested but had not received relevant 
information from the ESG.  The Board notes in this regard 
that a denial based on an unconfirmed stressor is "improper 
unless it has first been reviewed by the ESG or Marine 
Corps."  M2101, Part VI, 11.38f(4).  Absent evidence of a 
satisfactory attempt at stressor verification, VA's duty in 
this case is unfulfilled and the case must be remanded.

Therefore, consistent with its duty to assist, the Board 
orders below that the RO request details from the veteran 
that would facilitate an attempt to verify any stressors 
asserted by the veteran; and that the RO attempt to verify 
the reported stressors by requesting a review by USASCRUR.  
If any reported stressors are thereby confirmed, the RO must 
subsequently afford the veteran an examination to determine 
whether the veteran has PTSD that is linked to any verified 
in-service stressors.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran is 
specifically requested to attempt to 
provide further identifying information 
such as the name or unit of assignment of 
any individuals he may assert that he 
witnessed wounded, dying or dead, and the 
approximate dates such incidents 
occurred.  

The RO should request the veteran to 
provide as much related details (such as 
described above) as he can with respect 
to location, dates and times of reported 
stressful events during service, 
including reported incidents in which: 
(1) he was crushed between a truck and 
trailer injuring his back during basic 
training in June 1966 at Fort Benning, 
Georgia; (2) he experienced rocket and 
mortar attacks in Vietnam in camp and on 
convoys, beginning in December 1966, 
including proximate to January 17, 1967 
when 17 men (members of grave 
registration) were reportedly killed when 
their tent was hit and blown up; (3) he 
experienced the shooting death of a 
friend named Mongus, who was shot in the 
head; and (4) other specific incidents 
including mortar and rocket attacks in 
camp and while performing duties as a 
convoy guard.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.

2.  The RO should, in any case, send a 
report of claimed stressors, a copy of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim, a copy of this remand, and 
all associated documents, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  The RO should request 
verification of any reported stressors.  
The USASCRUR should be requested to 
provide any information which might 
corroborate each of the veteran's alleged 
stressors.  The RO should also inform the 
USASCRUR that the veteran was an 
ammunition storage specialist, and was 
stationed in Vietnam from December 22, 
1966 to November 30, 1967.  There he was 
with Company A 4th S & T Battalion 4th 
Infantry Division from December 22, 1966 
to January 23, 1967.  He was assigned to 
Company B 704 Maintenance Battalion 4th 
Infantry Division, from January 23, 1967 
to August 1, 1967.  He was assigned to 
Company O 725 Maintenance Battalion 25th 
Infantry Division from August 1, 1967 to 
August 10, 1967.  From August 10, 1967 to 
November 30, 1967 (when he left Vietnam 
for the United States), he was assigned 
to Company A 25th S & T Battalion 25th 
Infantry Division.  The RO should provide 
any other related information that would 
assist in verification of any in-service 
stressors.  

In particular, the RO should obtain any 
available documents such as Operations 
Report-Lessons Learned (OR-LL) and 
casualty reports for the veteran's units 
for the approximate period from December 
1966 to December 1967, during which time 
the veteran was stationed in Vietnam.

A response, negative or positive, should 
be associated with the claims file.  The 
RO should conduct follow-up requests with 
other agencies as indicated by the 
USASCRUR.

3.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran was involved in 
combat with the enemy, and with respect 
to each stressor reported by the veteran, 
as to whether there is sufficient 
evidence to support his contention that 
he was exposed to such stressor in 
service.  All credibility issues related 
to these matters should be addressed at 
that time.

4.  If and only if any stressor is 
determined to be verified during the 
course of this remand, the veteran should 
then be afforded a psychiatric 
examination by a VA psychiatrist.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The RO must specify for the 
psychiatrist the stressor(s) that it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses; and in doing so, should 
enumerate the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the examiner must identify the stressors 
supporting the diagnosis.  The examiner 
should also address any conflicting 
psychiatric diagnoses of record and 
reconcile the varying diagnostic 
opinions.  The claims folder and a 
separate copy of this remand must be made 
available for review by the examiner 
prior to the examination, and the 
examiner should indicate in writing that 
the claims folder has been reviewed.

5.  After the above-requested development 
has been completed, the RO should review 
the record and ensure that all requested 
development has been complied with and 
ensure that the record is adequate for 
appellate review.  Any corrective action 
should be taken.  The RO is advised that 
the Board is obligated by law to ensure 
that the RO complies with its directives.  
See Stegall v. West, 11 Vet. App. 489 
(1998).  

6.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

7.  Thereafter, the RO should re-
adjudicate the veteran's claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Member, Board of Veterans' Appeals


 



